

	

		II

		Calendar No. 184

		109th CONGRESS

		1st Session

		S. 103

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Talent (for himself,

			 Mrs. Feinstein, Mr. Bayh, Mr. Nelson of

			 Nebraska, Mr. Dayton,

			 Mr. Wyden, Mr.

			 Salazar, Mr. Hagel,

			 Mr. Harkin, Mr.

			 Smith, Mr. Coleman,

			 Mr. Grassley, Ms. Cantwell, Mr.

			 Pryor, Mrs. Lincoln,

			 Mr. Lott, Mr.

			 Chambliss, Mrs. Dole,

			 Mr. Bingaman, Mr. Domenici, Mr. Nelson

			 of Florida, Mr. Kohl,

			 Ms. Murkowski, Mr. Baucus, Mr.

			 Byrd, Mr. Rockefeller,

			 Mr. Johnson, Mrs. Boxer, Mr.

			 Conrad, Mr. Thune,

			 Mrs. Clinton, Mr. Schumer, Mr.

			 Stevens, Mr. Inouye,

			 Mr. Obama, Mr.

			 Durbin, and Mr. Coburn)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		

			July 28, 2005

			Reported by Mr. Specter,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To respond to the illegal production, distribution, and

		  use of methamphetamine in the United States, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Combat Meth Act of

			 2005.

		IEnforcement

			101.Authorization

			 of appropriations relating to COPS grants

				(a)In

			 generalIn addition to any other funds authorized to be

			 appropriated for fiscal year 2006 for grants under part Q of title I of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42 U.S.C. 3796dd et seq.),

			 commonly known as the COPS program, there are authorized to be appropriated

			 $15,000,000 for such purpose to provide training to State and local prosecutors

			 and law enforcement agents for the investigation and prosecution of

			 methamphetamine offenses.

				(b)Rural

			 Set-AsideOf amounts made available under subsection (a),

			 $3,000,000 shall be available only for prosecutors and law enforcement agents

			 for rural communities.

				102.Expansion of

			 methamphetamine hot spots program to include personnel and equipment for

			 enforcement, prosecution, and cleanupSection 1701(d) of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42 U.S.C. 3796dd(d)) is

			 amended—

				(1)in paragraph (11)

			 by striking and at the end;

				(2)in paragraph (12)

			 by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(13)hire personnel

				and purchase equipment to assist in the enforcement and prosecution of

				methamphetamine offenses and the cleanup of methamphetamine-affected

				areas.

						.

				103.Special United

			 States attorneys' program

				(a)In

			 generalThe Attorney General shall allocate any amounts

			 appropriated pursuant to the authorization under subsection (c) for the hiring

			 and training of special assistant United States attorneys.

				(b)Use of

			 fundsThe funds allocated under subsection (a) shall be used

			 to—

					(1)train local

			 prosecutors in techniques used to prosecute methamphetamine cases, including

			 the presentation of evidence related to the manufacture of

			 methamphetamine;

					(2)train local

			 prosecutors in Federal and State laws involving methamphetamine manufacture or

			 distribution;

					(3)cross-designate

			 local prosecutors as special assistant United States attorneys; and

					(4)hire additional

			 local prosecutors who—

						(A)with the approval

			 of the United States attorney, shall be cross-designated to prosecute both

			 Federal and State methamphetamine cases;

						(B)shall be assigned

			 a caseload, whether in State court or Federal court, that gives the highest

			 priority to cases in which—

							(i)charges related to

			 methamphetamine manufacture or distribution are submitted by law enforcement

			 for consideration; and

							(ii)the defendant has

			 been previously convicted of a crime related to methamphetamine manufacture or

			 distribution.

							(c)Authorization of

			 appropriationsThere are authorized to be appropriated $5,000,000

			 for each of the fiscal years 2006 and 2007 to carry out the provisions of this

			 section.

				104.Pseudoephedrine

			 amendments to Controlled Substances Act

				(a)Addition of

			 pseudoephedrine to schedule VSection 202 of the Controlled

			 Substances Act (21 U.S.C. 812) is amended by adding at the end the

			 following:

					

						(6)Any detectable

				quantity of pseudoephedrine, its salts or optical isomers, or salts of optical

				isomers.

						.

				(b)PrescriptionsSection

			 309(c) of the Controlled Substances Act (21 U.S.C. 829(c)) is amended—

					(1)by inserting

			 (1) before No controlled substance; and

					(2)by adding at the

			 end the following:

						

							(2)If the substance

				described in paragraph (6) of Schedule V of section 202 is dispensed, sold, or

				distributed in a pharmacy—

								(A)the substance

				shall be dispensed, sold, or distributed only by a licensed pharmacist or a

				licensed pharmacy technician; and

								(B)any person

				purchasing, receiving, or otherwise acquiring any such substance shall—

									(i)produce a photo

				identification showing the date of birth of such person; and

									(ii)sign a written

				log or receipt showing—

										(I)the date of the

				transaction;

										(II)the name of the

				person; and

										(III)the name and the

				amount of the substance purchased, received, or otherwise acquired.

										(3)(A)No person shall

				purchase, receive, or otherwise acquire more than 9 grams of the substance

				described in paragraph (6) of Schedule V of section 202 within any 30-day

				period.

								(B)The limit

				described in subparagraph (A) shall not apply to any quantity of such substance

				dispensed under a valid prescription.

								(4)(A)The Director of the

				Federal Drug Administration, by rule, may exempt a product from Schedule V of

				section 202 if the Director determines that the produce is not used in the

				illegal manufacture of methamphetamine or other controlled dangerous

				substance.

								(B)The Director of

				the Federal Drug Administration, upon the application of a manufacturer of a

				drug product, may exempt the product from Schedule V of section 202 if the

				Director determines that the product has been formulated in such a way as to

				effectively prevent the conversion of the active ingredient into

				methamphetamine.

								(C)The Director of

				the Federal Drug Administration, by rule, may authorize the sale of the

				substance described in paragraph (6) of Schedule V of section 202 by persons

				other than licensed pharmacists or licensed pharmacy technicians if—

									(i)the Director finds

				evidence that the absence of a pharmacy creates a hardship for a community;

				and

									(ii)the authorized

				personnel follow the procedure set forth in this

				Act.

									.

					IIEducation,

			 prevention, and treatment

			201.Grants for

			 services for children of substance abusersSection 519 of the Public Health Service Act

			 (42 U.S.C. 290bb–25) is amended—

				(1)in subsection (b), by inserting after

			 paragraph (8) the following:

					

						(9)Development of

				drug endangered children rapid response teams that will intervene on behalf of

				children exposed to methamphetamine as a result of residing or being present in

				a home-based clandestine drug

				laboratory.

						;

				and

				(2)in subsection

			 (o)—

					(A)by striking

			 For the purpose and inserting the following:

						

							(1)In

				generalFor the purpose

							;

				and

					(B)by adding at the

			 end the following:

						

							(2)Drug endangered

				children rapid response teamsThere are authorized to be

				appropriated $2,500,000 for each of the fiscal years 2006 and 2007 to carry out

				the provisions of subsection

				(b)(9).

							.

					202.Local grants

			 for treatment of methamphetamine abuse and related conditionsSubpart 1 of part B of title V of the

			 Public Health Service Act

			 (42 U.S.C.

			 290bb et seq.) is amended—

				(1)by redesignating

			 the section 514 that relates to methamphetamine and appears after section 514A

			 as section 514B;

				(2)in section 514B,

			 as redesignated—

					(A)by amending

			 subsection (a)(1) to read as follows:

						

							(1)Grants

				authorizedThe Secretary may award grants to States, political

				subdivisions of States, American Indian Tribes, and private, nonprofit entities

				to provide treatment for methamphetamine

				abuse.

							;

					(B)by amending

			 subsection (b) to read as follows:

						

							(b)Priority for

				rural areasIn awarding grants under subsection (a), the

				Secretary shall give priority to entities that will serve rural areas

				experiencing an increase in methamphetamine

				abuse.

							;

				and

					(C)in subsection

			 (d)(1), by striking 2000 and all that follows and inserting

			 2005 and such sums as may be necessary for each of fiscal years 2006

			 through 2009; and

					(3)by inserting after

			 section 514B, as redesignated, the following:

					

						514C.Methamphetamine

				research, training, and technical assistance center

							(a)Program

				authorizedThe Secretary, acting through the Administrator, and

				in consultation with the Director of the National Institutes of Health, shall

				award grants to, or enter into contracts with, public or private, nonprofit

				entities to establish a research, training, and technical assistance center to

				carry out the activities described in subsection (d).

							(b)ApplicationA

				public or private, nonprofit entity seeking a grant or contract under

				subsection (a) shall submit an application to the Secretary at such time, in

				such manner, and containing such information as the Secretary may

				require.

							(c)ConditionIn

				awarding grants or entering into contracts under subsection (a), the Secretary

				shall ensure that not less than 1 of the centers will focus on methamphetamine

				abuse in rural areas.

							(d)Authorized

				activitiesEach center established under this section

				shall—

								(1)engage in research

				and evaluation of the effectiveness of treatment modalities for the treatment

				of methamphetamine abuse;

								(2)disseminate

				information to public and private entities on effective treatments for

				methamphetamine abuse;

								(3)provide direct

				technical assistance to States, political subdivisions of States, and private

				entities on how to improve the treatment of methamphetamine abuse; and

								(4)provide training

				on the effects of methamphetamine use and on effective ways of treating

				methamphetamine abuse to substance abuse treatment professionals and community

				leaders.

								(e)ReportsEach

				grantee or contractor under this section shall annually submit a report to the

				Administrator that contains—

								(1)a description of

				the previous year's activities of the center established under this

				section;

								(2)effective

				treatment modalities undertaken by the center; and

								(3)evidence to

				demonstrate that such treatment modalities were successful.

								(f)Authorization of

				appropriationsThere are authorized to be appropriated to carry

				out this section $3,000,000 for fiscal year 2006 and such sums as may be

				necessary for each of fiscal years 2007 and

				2008.

							.

				203.Methamphetamine

			 precursor monitoring grants

				(a)Grants

			 authorizedThe Attorney General, acting through the Bureau of

			 Justice Assistance, may award grants to States to establish methamphetamine

			 precursor monitoring programs.

				(b)PurposeThe

			 purpose of the grant program established under this section is to—

					(1)prevent the sale

			 of methamphetamine precursors, such as pseudoephedrine, to individuals in

			 quantities so large that the only reasonable purpose of the purchase would be

			 to manufacture methamphetamine;

					(2)educate businesses

			 that legally sell methamphetamine precursors of the need to balance the

			 legitimate need for lawful access to medication with the risk that those

			 substances may be used to manufacture methamphetamine; and

					(3)recalibrate

			 existing prescription drug monitoring programs designed to track the sale of

			 controlled substances to also track the sale of pseudoephedrine in any amount

			 greater than 6 grams.

					(c)Use of grant

			 fundsGrant funds awarded to States under this section may be

			 used to—

					(1)implement a

			 methamphetamine precursor monitoring program, including hiring personnel and

			 purchasing computer hardware and software designed to monitor methamphetamine

			 precursor purchases;

					(2)expand existing

			 methamphetamine precursor or prescription drug monitoring programs to

			 accomplish the purposes described in subsection (b);

					(3)pay for training

			 and technical assistance for law enforcement personnel and employees of

			 businesses that lawfully sell substances, which may be used as methamphetamine

			 precursors;

					(4)improve

			 information sharing between adjacent States through enhanced connectivity;

			 or

					(5)make grants to

			 subdivisions of the State to implement methamphetamine precursor monitoring

			 programs.

					(d)ApplicationAny

			 State seeking a grant under this section shall submit an application to the

			 Attorney General at such time, in such manner, and containing such information

			 as the Attorney General may require.

				(e)Authorization of

			 appropriationsThere are authorized to be appropriated $5,000,000

			 for each of the fiscal years 2006 and 2007 to carry out the provisions of this

			 section.

				

	

		1.Short titleThis Act may be cited as the

			 Combat Meth Act of

			 2005.

		IEnforcement

			AAmendments to Controlled

			 Substances Act

				101.Pseudoephedrine and

			 ephedrine amendments to Controlled Substances Act

					(a)Addition of

			 pseudoephedrine and ephedrine to schedule VThe matter under

			 schedule V in section 202(c) of the Controlled Substances Act (21 U.S.C.

			 812(c)) is amended by adding at the end the following:

						

							(6)Any detectable quantity

				of pseudoephedrine or ephedrine, their salts or optical isomers, or salts of

				optical

				isomers.

							.

					(b)PrescriptionsSection

			 309(c) of the Controlled Substances Act (21 U.S.C. 829(c)) is amended—

						(1)by striking No

			 controlled substance and inserting the following:

							

								(1)In

				generalNo controlled

				substance

								;

				and

						(2)by adding at the end the

			 following:

							

								(2)Retail distributors and

				pharmaciesIf a controlled substance described in paragraph (6)

				of schedule V is dispensed or sold at retail by a retail distributor or a

				pharmacy, the retail distributor or pharmacy shall ensure the following:

									(A)Qualifications of

				dispenserThe substance shall be dispensed or sold at retail only

				by practitioner, pharmacist, or an individual under the supervision of a

				pharmacist as permitted by the State.

									(B)Requirements for

				purchaserAny person purchasing, receiving, or otherwise

				acquiring any such substance shall, prior to taking possession—

										(i)provide an approved

				Federal or State-issued photo identification or an alternative form of

				identification authorized by the Attorney General; and

										(ii)sign or make an entry in

				a written or electronic log that conforms with the regulations under paragraph

				(4) documenting—

											(I)the date of the

				transaction;

											(II)the name of the person;

				and

											(III)the name and the amount

				of the controlled substance described in paragraph (6) of schedule V purchased,

				received, or otherwise acquired.

											(C)Limitation on amount of

				purchaseNo person shall purchase, receive, or otherwise acquire

				more than 7.5 grams of a controlled substance described in paragraph (6) of

				schedule V within any 30-day period.

									(3)Exemptions

									(A)In

				generalThe Attorney General, by rule, may exempt a product from

				paragraph (6) of schedule V if the Attorney General determines that the product

				cannot be used in the illegal manufacture of methamphetamine or any other

				controlled dangerous substance.

									(B)Different

				formulation

										(i)In

				generalThe Attorney General, upon the application of a

				manufacturer of a drug product, may exempt a product from paragraph (6) of

				schedule V if the Attorney General determines that the product has been

				formulated in such a way as to effectively prevent the conversion of the active

				ingredient into methamphetamine.

										(ii)Sense of

				CongressIt is the sense of Congress that the Secretary of Health

				and Human Services should consider a product under clause (i) to be subject to

				the performance goals established by the Commissioner of Food and Drugs for

				priority drugs.

										(C)Special

				exceptionsThe Attorney General, by rule, may authorize the sale

				of a controlled substance described in paragraph (6) of schedule V by persons

				other than a practitioner, and at a location other than a pharmacy if—

										(i)the Attorney

				General—

											(I)determines that the

				retail facility is located within a commercial service airport, and sells the

				substance packaged in liquid and liquid filled gelcaps only, each single sales

				package containing not more than 360 mg, per person, in a 24 hour period;

				or

											(II)has issued an alternate

				place of sale license to the retail location and has issued an alternate

				dispenser license to the person authorized to make the sale under subsections

				(i) and (j) of section 303, respectively;

											(ii)the person dispensing

				the controlled substance described in paragraph (6) of schedule V follows the

				procedures set forth in this Act; and

										(iii)the person authorized

				under section 303(i) dispensing the controlled substance described in paragraph

				(6) of schedule V provides notification, in writing, of the intention to

				dispense such substance pursuant to a special exception under this subparagraph

				to each State and local law enforcement authority with jurisdiction to

				investigate crimes involving controlled substances at such location.

										(D)PrescriptionsThe

				limit described in paragraph (2)(C) shall not apply to any quantity of such

				substance dispensed under a valid prescription.

									(4)Regulations

									(A)Rules for logs

										(i)In

				generalThe Attorney General shall promulgate rules and

				regulations—

											(I)prescribing the content

				and format of the log required in paragraph (2)(B)(ii);

											(II)establishing the manner

				in which the information in the log required in paragraph (2)(B)(ii) shall be

				reported to law enforcement authorities; and

											(III)prohibiting accessing,

				using, or sharing the information in the log for any purpose other than to

				ensure compliance with this Act or to facilitate a product recall necessary to

				protect public health and safety.

											(ii)Misrepresentation

				warningThe rules and regulations under clause (i) shall require

				that the log explain the potential consequences of false statements or

				misrepresentations, including requiring that the following statement is

				prominently presented: NOTE: PENALTY FOR MISREPRESENTATION – Any

				misrepresentation (by omission or concealment, or by misleading, false, or

				partial answers may result in prosecution pursuant to section 1001 of title 18,

				United States Code, which makes it a criminal offense, punishable by a maximum

				of 5 years imprisonment, $10,000 fine, or both, knowingly and willfully to make

				a false statement or representation to any Department or Agency of the United

				States as to any matter within the jurisdiction of any Department or Agency of

				the United States.

										(B)Alternate

				identificationThe Attorney General shall promulgate rules and

				regulations authorizing the acceptance of an alternate form of identification

				under paragraph (2)(B)(i) to be used electronically.

									(5)Good faith

				protectionA retailer who in good faith releases information

				maintained under this subsection for purposes of compliance with this Act to a

				law enforcement or regulatory authority established pursuant to Federal or

				State law is immune from civil liability unless the release constitutes gross

				negligence or intentional, wanton, or willful

				misconduct.

								.

						(c)Alternate place of

			 sales and dispensersSection 303 of the Controlled Substances Act

			 (21 U.S.C. 823) is amended by adding at the end the following:

						

							(i)Alternate place of

				sales licenses

								(1)In

				generalThe Attorney General shall register an applicant to

				dispense a controlled substance described in paragraph (6) of schedule V at a

				location other than a pharmacy if the Attorney General determines that such

				registration is consistent with the public interest.

								(2)ConsiderationsIn

				determining the public interest, the Attorney General shall consider—

									(A)the applicant's

				maintenance of effective controls against diversion of the controlled substance

				described in paragraph (6) of schedule V into other than legitimate channels

				equivalent to that of a pharmacy;

									(B)the applicant's

				compliance with applicable State and local law, including holding a valid

				license issued by an appropriate State authority evidencing compliance with

				subparagraph (A);

									(C)the applicant's prior

				conviction record under Federal and State laws; and

									(D)such other factors as may

				be relevant to and consistent with the public health and safety, including

				accessibility to rural consumers.

									(3)State

				licensesIf an applicant under paragraph (1) does not have a

				valid State license as described in paragraph (2)(B), the Attorney General

				shall not register the applicant for a license under this subsection.

								(j)Alternate Dispenser

				Licenses

								(1)In

				generalThe Attorney General shall register an applicant, other

				than a practitioner, to dispense a controlled substance described in paragraph

				(6) of schedule V at a location other than a pharmacy if the Attorney General

				determines that such registration is consistent with the public

				interest.

								(2)ConsiderationsIn

				determining the public interest, the Attorney General shall consider—

									(A)the applicant's

				compliance with applicable State and local law, including holding a license

				issued by an appropriate State authority evidencing a degree of suitability to

				dispense the controlled substance described in paragraph (6) of schedule V

				equivalent to that of a practitioner;

									(B)the applicant's prior

				conviction record under Federal and State laws; and

									(C)such other factors as may

				be relevant to and consistent with the public health and safety, including

				accessibility to rural consumers.

									(3)State

				licensesIf an applicant under paragraph (1) does not have a

				valid State license as described in paragraph (2)(B), the Attorney General

				shall not register the applicant for a license under this

				subsection.

								.

					(d)Theft

			 preventionNotwithstanding paragraph (6) of schedule V of section

			 202 of the Controlled Substances Act (21 U.S.C. 812), as added by subsection

			 (a), persons registered with the Drug Enforcement Administration to manufacture

			 or distribute controlled substances shall maintain adequate security and

			 provide effective controls and procedures to guard against theft and diversion,

			 but shall not otherwise be required to meet the meet the storage, reporting,

			 recordkeeping, or physical security control requirements (such as a cage or

			 vault) for controlled substances in schedule V containing pseudoephedrine or

			 ephedrine.

					(e)State penalties and

			 pediatric productsNothing in this Act shall be construed

			 to—

						(1)prevent a State or

			 political subdivision of a State from adopting and enforcing penalties that are

			 different from, in addition to, or otherwise not identical with, the penalties

			 that apply under the Controlled Substances Act (28 U.S.C. 801 et seq.);

			 or

						(2)prevent a State or

			 political subdivision of a State from permitting the sale of pediatric products

			 containing pseudoephedrine or ephedrine, their salts or optical insomers, or

			 salts of optical isomers where the pediatric product—

							(A)is primarily intended for

			 administration, according to label instructions, to children under 12 years of

			 age and either—

								(i)in solid dosage form,

			 individual dosage units do not exceed 15 milligrams of ephedrine or

			 pseudoephedrine; or

								(ii)in liquid form,

			 recommended dosage units, according to label instructions, do not exceed 15

			 milligrams of ephedrine or pseudoephedrine per 5 milliliters of liquid product;

			 or

								(B)is in liquid form—

								(i)primarily intended for

			 administration to children under 2 years of age;

								(ii)the recommended dosage

			 of which does not exceed 2 milliliters; and

								(iii)the total package

			 content is not more than 1 fluid ounce.

								(f)Effective

			 dates

						(1)Only active

			 ingredientThis section and the amendments made by this section

			 shall take effect with regard to any substance in which ephedrine or

			 pseudoephedrine is the only active ingredient 90 days after the date of

			 enactment of this Act.

						(2)Other

			 productsThis section and the amendments made by this section

			 shall take effect with regard to any substance other than a substance described

			 in paragraph (1) on January 1, 2007.

						102.Employer screening of

			 employees working with controlled substancesPart C of the Controlled Substances Act (21

			 U.S.C. 821 et seq.) is amended by adding at the end the following:

					311.Applicants and

		  employeesPersons registered with the Drug

				Enforcement Administration to manufacture, deliver, distribute, or dispense

				controlled substances shall take reasonable steps to guard against hiring

				persons who may, as a result of their employment, have access to and become

				involved in the theft and diversion of controlled substances, including,

				notwithstanding State law, asking applicants for employment whether they have

				been convicted of any crime involving or related to controlled

				substances.

						.

				IIEducation, prevention,

			 and treatment

			201.Grants for services

			 for children of substance abusersSection 519 of the Public Health Service Act

			 (42 U.S.C. 290bb–25) is amended—

				(1)in subsection (b), by inserting after

			 paragraph (8) the following:

					

						(9)Development of drug

				endangered children rapid response teams that will intervene on behalf of

				children exposed to methamphetamine as a result of residing or being present in

				a home-based clandestine drug

				laboratory.

						;

				and

				(2)in subsection (o)—

					(A)by striking For

			 the purpose and inserting the following:

						

							(1)In

				generalFor the purpose

							;

				and

					(B)by adding at the end the

			 following:

						

							(2)Drug endangered

				children rapid response teamsThere are authorized to be

				appropriated $2,500,000 for each of the fiscal years 2006 and 2007 to carry out

				the provisions of subsection

				(b)(9).

							.

					202.Local grants for

			 treatment of methamphetamine abuse and related conditionsSubpart 1 of part B of title V of the

			 Public Health Service Act

			 (42 U.S.C.

			 290bb et seq.) is amended—

				(1)by redesignating section

			 514 that relates to methamphetamine and appears after section 514A as section

			 514B;

				(2)in section 514B, as

			 redesignated—

					(A)by amending subsection

			 (a)(1) to read as follows:

						

							(1)Grants

				authorizedThe Secretary may award grants to States, political

				subdivisions of States, American Indian Tribes, and private, nonprofit entities

				to provide treatment for methamphetamine

				abuse.

							;

					(B)by amending subsection

			 (b) to read as follows:

						

							(b)Priority for high need

				StatesIn awarding grants under subsection (a), the Secretary

				shall give priority to entities that will serve rural or urban areas

				experiencing an increase in methamphetamine abuse in States with addiction

				rates in excess of the national rate.

							;

				and

					(C)in subsection (d)(1), by

			 striking 2000 and all that follows and inserting 2005 and

			 such sums as may be necessary for each of fiscal years 2006 through

			 2009; and

					(3)by inserting after

			 section 514B, as redesignated, the following:

					

						514C.Methamphetamine

				research, training, and technical assistance center

							(a)Program

				authorizedThe Secretary, acting through the Administrator, and

				in consultation with the Director of the National Institutes of Health, shall

				award grants to, or enter into contracts with, public or private, nonprofit

				entities to establish a research, training, and technical assistance center to

				carry out the activities described in subsection (d).

							(b)ApplicationA

				public or private, nonprofit entity seeking a grant or contract under

				subsection (a) shall submit an application to the Secretary at such time, in

				such manner, and containing such information as the Secretary may

				require.

							(c)ConditionIn

				awarding grants or entering into contracts under subsection (a), the Secretary

				shall ensure that not less than 1 of the centers will focus on methamphetamine

				abuse in rural areas.

							(d)Authorized

				activitiesEach center established under this section

				shall—

								(1)engage in research and

				evaluation of the effectiveness of treatment modalities for the treatment of

				methamphetamine abuse;

								(2)disseminate information

				to public and private entities on effective treatments for methamphetamine

				abuse;

								(3)provide direct technical

				assistance to States, political subdivisions of States, and private entities on

				how to improve the treatment of methamphetamine abuse; and

								(4)provide training on the

				effects of methamphetamine use and on effective ways of treating

				methamphetamine abuse to substance abuse treatment professionals and community

				leaders.

								(e)ReportsEach

				grantee or contractor under this section shall annually submit a report to the

				Administrator that contains—

								(1)a description of the

				previous year's activities of the center established under this section;

								(2)effective treatment

				modalities undertaken by the center; and

								(3)evidence to demonstrate

				that such treatment modalities were successful.

								(f)Authorization of

				appropriationsThere are authorized to be appropriated to carry

				out this section $3,000,000 for fiscal year 2006 and such sums as may be

				necessary for each of fiscal years 2007 and

				2008.

							.

				203.Methamphetamine

			 precursor monitoring grants

				(a)Grants

			 authorizedThe Attorney General, acting through the Bureau of

			 Justice Assistance, may award grants to States to establish methamphetamine

			 precursor monitoring programs.

				(b)PurposeThe

			 purpose of the grant program established under this section is to—

					(1)prevent the sale of

			 methamphetamine precursors, such as pseudoephedrine and ephedrine, to

			 individuals in quantities so large that the only reasonable purpose of the

			 purchase would be to manufacture methamphetamine;

					(2)educate businesses that

			 legally sell methamphetamine precursors of the need to balance the legitimate

			 need for lawful access to medication with the risk that those substances may be

			 used to manufacture methamphetamine; and

					(3)recalibrate existing

			 prescription drug monitoring programs designed to track the sale of controlled

			 substances to also track the sale of pseudoephedrine or ephedrine in any amount

			 greater than 6 grams.

					(c)Use of grant

			 fundsGrant funds awarded to States under this section may be

			 used to—

					(1)implement a

			 methamphetamine precursor monitoring program, including hiring personnel and

			 purchasing computer hardware and software designed to monitor methamphetamine

			 precursor purchases;

					(2)expand existing

			 methamphetamine precursor or prescription drug monitoring programs to

			 accomplish the purposes described in subsection (b);

					(3)pay for training and

			 technical assistance for law enforcement personnel and employees of businesses

			 that lawfully sell substances, which may be used as methamphetamine

			 precursors;

					(4)improve information

			 sharing between adjacent States through enhanced connectivity; or

					(5)make grants to

			 subdivisions of the State to implement methamphetamine precursor monitoring

			 programs.

					(d)ApplicationAny

			 State seeking a grant under this section shall submit an application to the

			 Attorney General at such time, in such manner, and containing such information

			 as the Attorney General may require.

				(e)Authorization of

			 appropriationsThere are authorized to be appropriated $5,000,000

			 for each of the fiscal years 2006 and 2007 to carry out the provisions of this

			 section.

				204.Authorization of

			 appropriations relating to COPS grants

				(a)In

			 generalIn addition to any other funds authorized to be

			 appropriated for fiscal year 2006 for grants under part Q of title I of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42 U.S.C. 3796dd et seq.),

			 commonly known as the COPS program, there are authorized to be appropriated

			 $15,000,000 for such purpose to provide training to State and local prosecutors

			 and law enforcement agents for the investigation and prosecution of

			 methamphetamine offenses.

				(b)Rural

			 Set-AsideOf amounts made available under subsection (a),

			 $3,000,000 shall be available only for prosecutors and law enforcement agents

			 for rural communities.

				205.Expansion of

			 methamphetamine hot spots program to include personnel and equipment for

			 enforcement, prosecution, and cleanupSection 1701(d) of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42 U.S.C. 3796dd(d)) is

			 amended—

				(1)in paragraph (11) by

			 striking and at the end;

				(2)in paragraph (12) by

			 striking the period at the end and inserting ; and; and

				(3)by adding at the end the

			 following:

					

						(13)hire personnel and

				purchase equipment to assist in the enforcement and prosecution of

				methamphetamine offenses and the cleanup of methamphetamine-affected

				areas.

						.

				206.Special United States

			 attorneys' program

				(a)In

			 generalThe Attorney General shall allocate any amounts

			 appropriated pursuant to the authorization under subsection (c) for the hiring

			 and training of special assistant United States attorneys.

				(b)Use of

			 fundsThe funds allocated under subsection (a) shall be used

			 to—

					(1)train local prosecutors

			 in techniques used to prosecute methamphetamine cases, including the

			 presentation of evidence related to the manufacture of methamphetamine;

					(2)train local prosecutors

			 in Federal and State laws involving methamphetamine manufacture or

			 distribution;

					(3)cross-designate local

			 prosecutors as special assistant United States attorneys; and

					(4)hire additional local

			 prosecutors who—

						(A)with the approval of the

			 United States attorney, shall be

			 cross-designated to prosecute both Federal and State methamphetamine

			 cases;

						(B)shall be assigned a

			 caseload, whether in State court or Federal court, that gives the highest

			 priority to cases in which—

							(i)charges related to

			 methamphetamine manufacture or distribution are submitted by law enforcement

			 for consideration; and

							(ii)the defendant has been

			 previously convicted of a crime related to methamphetamine manufacture or

			 distribution.

							(c)Authorization of

			 appropriationsThere are authorized to be appropriated $5,000,000

			 for each of the fiscal years 2006 and 2007 to carry out the provisions of this

			 section.

				

	

		July 28, 2005

		Reported with an amendment

	

